Citation Nr: 0819370	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  96-37 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic musculoskeletal 
pain syndrome, currently diagnosed as fibromyalgia.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1976 to March 
1979.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The veteran testified in support of this claim before the 
undersigned Veterans Law Judge at a hearing held in 
Washington, D.C. in July 2000.  A transcript of her hearing 
testimony is of record.

The Board remanded this claim to the RO, including via the 
Appeals Management Center (AMC) in Washington D.C., in 
October 2000, December 2004 and June 2006.

The veteran's appeal initially included a claim of 
entitlement to service connection for a psychiatric disorder, 
variously diagnosed, including as dysthymia and depression.  
However, in a rating decision dated September 2006, the RO 
granted this claim.  It is thus no longer before the Board 
for appellate review.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claim.    

2.  Chronic musculoskeletal pain syndrome, currently 
diagnosed as fibromyalgia, is related to the veteran's active 
service.  




CONCLUSION OF LAW

Chronic musculoskeletal pain syndrome, currently diagnosed as 
fibromyalgia, was incurred in service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to her claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on her 
claim by letters dated March 2003, December 2004, March 2005, 
June 2006, July 2007 and December 2007, after initially 
deciding that claim in a rating decision dated February 1996.  
Given that notice was not mandated at the time of this 
decision, the RO did not err by providing remedial notice.  
Rather, the timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

The content of this notice, considered in conjunction with 
the content of other letters the RO sent to the veteran in 
October 2000 and March 2005, also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  In the aforementioned 
notice letters, the RO acknowledged the veteran's claim, 
notified the veteran of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, informed her of VA's duty to assist, and indicated 
that it was developing her claim pursuant to that duty.  As 
well, the RO provided the veteran all necessary information 
on disability ratings and effective dates.  The RO also 
identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided she identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of her treatment records if she wished VA to 
obtain such records on her behalf.  The RO also advised the 
veteran to identify or send directly to VA all evidence she 
had in her possession, which pertained to her claim.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to her 
claim, including service medical and personnel records, post-
service VA and private treatment records, and information 
from the Social Security Administration (SSA).  The RO also 
conducted medical inquiry in support of the veteran's claim 
by affording the veteran VA examinations, during which VA 
examiners addressed the etiology of the disability at issue 
in this decision.  The veteran does not now assert that the 
reports of these examinations are inadequate to decide her 
claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims entitlement to service connection for a 
chronic musculoskeletal pain syndrome, currently diagnosed as 
fibromyalgia.  According to her written statements submitted 
during the course of this appeal and her hearing testimony, 
presented in July 2000, she first reported and sought 
treatment for joint problems in service, which, thereafter, 
did not resolve.  Such problems allegedly included pain and 
swelling in the hands, arms, knees and hips.  Initially after 
discharge from service, the veteran reportedly self medicated 
with over-the-counter pain medication; later, however, the 
condition progressively worsened, necessitating regular 
medical care.  Allegedly, one private physician told the 
veteran that her joint problems might be related to her 
duties in the service. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service medical records, including reports of VA 
examinations conducted in November 1995, April 2003, June 
2003, January 2005 and July 2007, VA examiners' January 2006 
and January 2008 written opinions, VA and private treatment 
records dated since 1991, and letters from private physicians 
dated since April 1995, confirm that the veteran currently 
has a joint disability variously diagnosed as seronegative 
inflammatory arthritis, degenerative joint disease, 
osteoarthritis, an unspecified chronic musculoskeletal pain 
syndrome, and most recently as fibromyalgia.  The question 
thus becomes whether this disability is related to the 
veteran's active service.

According to the veteran's service medical records, during 
active service from November 1976 to March 1979, the veteran 
reported joint pain affecting her back.  In February 1979, 
the veteran underwent a final service examination, during 
which she reported occasional bilateral shoulder and back 
pain and indicated that she took Tylenol 3 for pain.  The 
examiner noted no joint abnormality and refrained from 
diagnosing a joint disability.

Following discharge, beginning in 1991, the veteran sought 
regular treatment for joint complaints.  Moreover, she 
underwent multiple VA examinations of her joints.  During 
this time period, multiple medical professionals addressed 
the etiology of the veteran's joint disability.  

First, in a letter dated August 2000, the veteran's private 
physician indicated that he had been seeing the veteran for 
five years along with specialists in rheumatology and 
orthopedics and had diagnosed her with osteoarthritis/diffuse 
idiopathic skeletal hyperstosis and an unspecified 
musculoskeletal pain syndrome, perhaps fibromyalgia.  The 
physician opined that the veteran's current condition 
(assuming a working diagnosis of fibromyalgia that 
encompassed a component of dysthymia/depression) was as 
likely as not the progression of the veteran's in-service 
symptoms as outlined in the service medical records.  The 
physician further opined that it would be helpful to review 
the veteran's service mental health records to establish such 
a link.

In January 2005, the same physician elaborated that, based on 
x-ray results, it was as likely as not that the veteran's hip 
and back condition first manifested in service.  He based 
this opinion on a finding that chronic back and hip pain was 
typically a smoldering process that progressed over many 
years.

During a VA examination conducted in April 2003, an examiner 
found that he could not comment on any relationship between 
the veteran's disability and service without resorting to 
speculation.

During a VA examination conducted in January 2005, in 
response to a request to discuss any such relationship, an 
examiner refrained from finding one on the basis that there 
were no service medical records showing joint disease, 
arthritis or chronic pain syndrome.  

In January 2006, a VA physician who reviewed the claims file 
opined that the veteran's chronic musculoskeletal pain 
syndrome, diagnosed as fibromyalgia, did not have its onset 
in service and did not increase in severity during service.  
He based this opinion on a finding that there was no record 
of in-service treatment for fibromyalgia or any other 
rheumatological condition.

During a VA fibromyalgia examination conducted in July 2007, 
a VA examiner diagnosed multiple joint arthralgias of 
uncertain etiology.  In January 2008, a VA physician who 
reviewed the claims file opined that the veteran's joint and 
muscle problems did not start during service and were not 
related thereto.  He based this opinion on a finding that 
there was no record of any joint or muscle problems in the 
service medical records.  

The April 2003, January 2005 and July 2007 comments provide 
no insight as they are neither favorable nor unfavorable.  
The Board places the least weight on the January 2008 opinion 
as it is based on a faulty finding.  Contrary to that 
finding, the veteran's service medical records reflect that 
the veteran had joint problems in service, as alleged.  Of 
the remaining two opinions, that of the private physician and 
that of the VA examiner who evaluated the veteran in January 
2006, the Board places the greatest weight on the former 
opinion.  While neither opinion is ideal, that opinion is 
offered by a physician who treated the veteran for five 
years, is based on a review of the claims file, supported by 
an accurate finding regarding the contents of the veteran's 
service medical records, and substantiated by rationale, 
however succinct.   

In light of this opinion, the Board finds that the veteran's 
chronic musculoskeletal pain syndrome, currently diagnosed as 
fibromyalgia, is related to her active service.  Based on 
this finding, the Board concludes that such disability was 
incurred in service.  Inasmuch as the evidence in this case 
supports the veteran's claim, it must be granted.


ORDER

Service connection for a chronic musculoskeletal pain 
syndrome, currently diagnosed as fibromyalgia, is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


